-DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claim 1 and addition of claim 23 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: Table 1 discloses that 0.35 parts of crosslinking agent was blended in example 4, however, in the written disclosure example 4 does not indicate use of any crosslinking agent. If example 4 included crosslinking agent as suggested by Table 1, this should be indicated in the written disclosure.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. (WO 2013/018582) in view of Yamaguchi et al. (US 5,240,991) and further in view of Hori et al. (US 2009/0325446) with evidentiary reference Shin-Etsu (www.shinetsusilicone-global.com, Sin-Etsu Personal Care Silicones accessed 7/10/2019).
Regarding claims 1 and 21, Kandori discloses a foamed sheet having an average cell diameter of 10-200 µm (0025). The resin composition including acrylic polymer (0058). Kandori discloses the resin foam preferably having a thickness of 0.1 to 5 mm and average cell diameter of 10 to 200 µm (0012), therefore, teaching a ratio of the average cell diameter to a thickness of the foam sheet in a range of 0.002 to 2, overlapping the claimed ratio of 0.25 to 0.65.
Kandori does not expressly teach a compression set at 80oC of not more than 80% however, Kandori teaches a thickness recovery ratio (23oC, 1 min, 50% compression) of not less than 70%. Applicant discloses the compression set as being equal to the original thickness of the test piece (t0) minus a thickness of the test piece 
Kandori further does not expressly disclose an impact absorption change rate of not more than ±20% as defined in independent claim 1. However, Kandori teaches a strain recovery rate (80oC and 50% compression for 24 h) of 80% or greater, a shock absorbing ratio of 5% or less and a thickness recovery ratio (23oC, 1 min, 50% compression) of not less than 70%. Given the resin foam body of Kandori exhibits excellent shock absorbency even under high temperatures, is formed of the same materials as disclosed by applicant (e.g., acrylic polymer see 0057), and method of production of expansion molding (0107) it is expected for the foamed sheet of Kandori to exhibit the same impact absorption change rate of not more than ±20% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Kandori teaches that the cell structure of the resin foam is not particularly limited (0047), but does not disclose the cell structure as being only an open cell structure. Nor does Kandori disclose the foamed body comprising a silicone-based compound having not more than 2,000 siloxane bonds and a total content of the silicone-based compound in the foamed body with respect to 100 party by weight of the resin material in the foamed body is 0.01 to 5 parts by weight in terms of nonvolatile content.
Regarding the foam cell structure, Hori, in the analogous field of impact absorbing materials (0013), discloses a foam having an open cell structure (0045).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foamed structure of Kandori to have an open cell structure, as disclosed by Hori, as an open cell structure is preferred for uses requiring sound absorbing property or a vibration inhibiting property.
Regarding the silicone-based compound, Yamaguchi, in the analogous field of foaming compositions (column 3, lines 15-30), discloses a polyisocyanate composition which includes a specific amount of denatured silicon oil (column 2, lines 10-15). Yamaguchi discloses commercial silicon products being polyether-type such as KF-6011 and KF-6004 which as evidenced by Shin-Etsu are PEG-11 Methyl Ether Dimethicone and PEG-32 Methyl Ether Dimethicone, respectively (polyether-modified 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added 0.0001 to 4 parts by weight polyether-type silicon oil having not more than 2,000 siloxane bonds, as taught by Yamaguchi, to the foaming composition of Kandori, with the expectation of improving the storage stability at low temperature of the composition (column 2, lines 5-15).
Regarding claim 2, Kandori discloses the foam having a thickness of 0.1 to 5 mm (i.e., 100 to 5000 µm; 0026) and a density of 0.01 to 0.8 g/cm3 (0043), overlapping the claimed thickness of 30 to 1000 µm and apparent density of 0.2 to 0.7 g/cm3.
	Regarding claim 3, Kandori does not expressly teach a loss tangent of the foamed sheet.
	Given the resin foam body of Kandori exhibits excellent shock absorbency even under high temperatures, is formed of the same materials as disclosed by applicant (e.g., acrylic polymer see 0057), and method of production of expansion molding (0107) it is expected for the foamed sheet of Kandori to exhibit a peak top of a loss tangent in the range of not less than -30oC and not more than 30oC.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
 	Alternatively, Hori, teaches a peak top of loss tangent around 30oC and teaches that a loss tangent at this range, shows excellent vibration inhibiting property (Fig. 1, and 0054).
	Consequently, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the loss tangent to have a peak at around 30oC, as taught by Hori, or achieve excellent vibration inhibiting property (0054).
	Regarding claim 8, Kandori does not expressly teach a compression set at 80oC of not more than 50%, however, Kandori teaches a thickness recovery ratio (23oC, 1 min, 50% compression) is not less than 70% (i.e., values of 70% and above). Applicant discloses the compression set as being equal to the original thickness of the test piece (t0) minus a thickness of the test piece 30 min after the test piece is removed from a compression apparatus (t1) divided by t0 minus a thickness of the test piece in the state of being under compressive strain (t2) (see specification, 0023). Given the foam of Kandori has a thickness ranging from 0.1 to 5 mm (0026) if we say the thickness is 5 
Regarding claims 10 and 11, Kandori discloses the foam having a thickness of 0.1 to 5 mm, preferably 0.1 to 1 mm (i.e., 100 to 5000 µm, preferably 100 to 1000 µm; 0026) overlapping the claimed thickness of 40 to 500 µm in claim 10 and 50 to 300 µm in claim 11.
Regarding claims 12 and 13, Kandori discloses a density of 0.01 to 0.8, preferably 0.01 to 0.2 g/cm3 (0043), overlapping the claimed and apparent density of 0.21 to 0.6 g/cm3 in claim 12 and 0.22 to 0.6 g/cm3 in claim 13.
Regarding the overlapping ranges discussed in claims 1, 2, and 8, 10-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 15, Kandori discloses the foams being used as insulators of electronic equipment (0123). However does not expressly teach the foam being used as an impact absorption sheet.
However, the recitation in the claims that the foamed sheet is “used as an impact absorption sheet” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine 
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kandori in view of Hori discloses a foam sheet as presently claimed, it is clear that the foam sheet of modified Kandori which includes compressive strain recovery and shock absorption would be capable of performing the intended use, i.e., as an impact absorption sheet presently claimed as required in the above cited portion of the MPEP.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Yamaguchi in view of Hori as applied to claim 1 above, and further in view of Kato et al. (JP2014-005444) with citations from (US 2015/0140315).
	Regarding claim 14, modified Kandori discloses the limitations of claim 1 as discussed above. While Kandori discloses the foam being used in electronic equipment (0123), Kandori does not disclose the foamed sheet having a pressure-sensitive adhesive layer on one or both faces of the foam.
	Kato, in the analogous field of resin foam, discloses a resin foam in which one or both sides of the foam has a pressure-sensitive adhesive layer (0130).
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Yamaguchi in view of Hori as applied to claim 1 above, and further in view of Kim (US 6,114,260).
	Regarding claims 18-20, modified Kandori disclose the limitations of claim 1 as discussed above. Kandori does not disclose the addition of an anionic surfactant such as a fatty acid ammonium-based surfactant (i.e., ammonium stearate, see specification paragraph 0057) to the foamed sheet.
	Kim, in the analogous field of open cell foamed sheets (column 1, lines 5-15), discloses an acrylate resin (column 4, lines 1-5) including a foam stabilizer such as ammonium stearate (column 4, lines 22-28).
	A person of ordinary skill in the art would have found it obvious to have added ammonium stearate, as taught by Kim, to the acrylate resin composition of Kandori, to adjust the thixotropy index and viscosity for suitable air permeability (column 3, lines 20-30 and 55-65).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Yamaguchi in view of Hori as applied to claim 21 above, and further in view of Kim (US 6,114,260) and Burchill, Jr. et al. (US 2005/0148692).
	Regarding claim 22, modified Kandori disclose the limitations of claim 21 as discussed above. Kandori further discloses the foamed sheet being formed from acrylic polymer (0057) and 0.01 to 10 parts by weight (0080) oxazoline type crosslinking agent (0076), overlapping the claimed 0.1 to 8 parts by weight. Yamaguchi discloses the polyether-modified silicone being present in preferably 0.001 up to 4 parts by weight (column 3, lines 35-40), overlapping the claimed 0.1 to 3 parts by weight.
	None of the references teach the addition of 0.5 to 8 parts by weight of ammonium stearate, 0.1 to 5 parts by weight polyacrylic acid-based thickener, or 0.4 to 2 parts by weight of a benzothiazole-based compound.
	Kim, in the analogous field of open cell foamed sheets (column 1, lines 5-15), discloses an acrylate resin (column 4, lines 1-5) including a foam stabilizer such as ammonium stearate added from 1 to 8 parts by weight (column 4, lines 22-28), overlapping the claimed 0.5 to 8 parts by weight. Kim further discloses the addition of polyacrylic acid thickener added from 0.5 to 5 parts by weight (column 35-40), overlapping the claimed 0.1 to 5 parts by weight.
	A person of ordinary skill in the art would have found it obvious to have added 0.5 to 8 parts by weight ammonium stearate, as taught by Kim, to the acrylate resin composition of Kandori, to adjust the thixotropy index and viscosity for suitable air permeability (column 3, lines 20-30 and 55-65). A person of ordinary skill in the art would have further found it obvious to have added 0.5 to 5 parts by weight polyacrylic acid thickener, as taught by Kim, to the acrylate resin composition of Kandori, to stabilize the formed cells (column 4, lines 35-37).

	Burchill, in the analogous field of porous acrylic resin compositions (027 and 0030), discloses the addition of benzothiazole derivatives (0045).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added a benzothiazole-based compound, as taught by Burchill, to the composition of Kandori, to achieve corrosion resistance to the composition (0045).
	Burchill does not disclose a suitable amount of benzothiazole derivative to add. However, Kandori teaches adding additives to the composition as necessary (0099). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the amount of benzothiazole derivative added based on the amount of corrosion resistance desired. As there is no evidence indicating the amount of benzothiazole-based compound is critical, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Yamaguchi in view of Hori as applied to claim 1 above, and further in view of Kim (US 6,114,260).
	Regarding claim 23, modified Kandori disclose the limitations of claim 1 as discussed above. While Kandori discloses the foamed sheet being formed from a 
	Kim, in the analogous field of open cell foamed sheets (column 1, lines 5-15), discloses an acrylate resin (column 4, lines 1-5) including the addition of polyacrylic acid thickener added.
	A person of ordinary skill in the art would have found it obvious to have added a polyacrylic acid thickener, as taught by Kim, to the acrylate resin composition of Kandori, to stabilize the formed cells (column 4, lines 35-37).

Response to Arguments
Applicant’s claim amendments filed 10/28/2020 have been entered.

Applicant’s arguments over Kandori (WO 2013/018582) in view of Yamaguchi et al. (US 5,240,991) in view of Hori (US 2009/0325446) have been fully considered but they are not persuasive.

Applicant argues that the examiners conclusion of obviousness is based upon hindsight reasoning. In particular, applicant argues that the claimed foam sheet includes silicone-based compound and has a ratio of average cell diameter of 0.25 -0.65 has a compression set at 80oC of not more than 80% and an impact absorption change rate of not more than ±20%. Specifically, applicant argues that the claimed properties of impact absorption change range and compression set would not be expected from the prior art given the measurement methods are different. Applicant further argues that it would not 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This is the case with the current rejection.
	In regards to the claimed properties of compression set and impact absorption change rate the examiner has set forth evidence that the properties will naturally flow from the prior art. In particular, Kandori teaches a foamed sheet exhibiting high thickness recovery rate, excellent shock absorbency even under high temperatures (0018), and which formed of the same materials as disclosed by applicant (e.g., acrylic polymer see 0057). The foamed sheet is further produced by the same method of expansion molding (0107). Thus even while Kandori does not expressly teach the claimed properties measured in the same way as applicant, these properties are 
 	Applicant argues that based upon the data provided in table 2 that the properties would not have been expected, however the examiner respectfully disagrees. Comparative Example 1 does not have the claimed properties however is drawn to a different composition (i.e., comprising polypropylene polymer). As discussed above, the prior art has a substantially identical composition thus, the data provided in table 2 does not provided evidence that the properties would not be expected of the prior art. Furthermore, the date provided does not support that the claimed properties are achieved by the same features as argued by applicant. It is noted that at a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show that a range is critical. Thus, if the claimed properties cannot be achieved without including a silicone-based compound as argued by applicant, it is suggested to provide this evidence with factual data.
	Regarding the proposed combination of Kandori with Hori or Yamaguchi, it is noted that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). Applicant sets forth the technical field of the present invention as relating to foamed sheets 
Furthermore, regarding the combination with Hori, the proposed modification cannot render prior art unsatisfactory for its intended purpose and the prior arts suggestion of desirable alternatives does not negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP 2143.01).  Thus, while Kandori teaches the foam structure as preferably being closed or semi-closed (0047), Kandori also teaches that the cell structure is not particularly limited. Hori provides motivation for having an open cell structure as discussed above thus obviating the claimed feature. The references do not provide any evidence and applicant has not provided evidence in the form of data, that the proposed modification would render the dust resistance of the foam of Kandori unsatisfactory. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781